Appellant insists that the evidence is not sufficient to show that the value of the alleged stolen property *Page 591 
was more than fifty dollars. We can not agree to this contention. Whether the articles sold be classed as new or second-hand, there is sufficient evidence in the record upon which to base a conclusion that the value of same was more than fifty dollars. We have again reviewed the testimony in the light of the further complaint that same is not sufficient to justify the conclusion that this appellant was identified as the taker of the alleged stolen property. We never feel inclined to set aside the verdict of a jury except for such lack of testimony as indicates prejudice, passion, etc. We deem the evidence sufficient on the point under discussion.
The motion for rehearing will be overruled.
Overruled.